Citation Nr: 1218622	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  02-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals of torn ligaments and cartilage of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee for the period prior to June 19, 1998, in excess of 20 percent for the period from June 19, 1998, to August 7, 2000, and in excess of 40 percent for the period beginning August 7, 2000. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to a rating in excess of 10 percent for the residuals of right knee torn ligaments and cartilage repair with traumatic arthritis.  The Veteran subsequently perfected an appeal from that determination. 

In an April 1999 rating decision, the RO continued a 10 percent rating for the post-operative residuals of torn ligaments and cartilage of the right knee, but granted a separate rating for traumatic arthritis of the right knee.  A 10 percent rating was assigned for traumatic arthritis effective from December 7, 1994, and a 20 percent rating was assigned from June 19, 1998.  Although the RO notified the Veteran that the April 1999 rating action constituted a total grant of the benefits sought on appeal, the United States Court of Appeals for Veterans Claims (Court) has held that when higher schedular evaluations are possible after an increased award on appeal the issue of entitlement to an increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35(1993). 

In a December 2000 rating decision the RO, in pertinent part, granted an increased 40 percent disability rating for traumatic arthritis of the right knee, effective August 7, 2000; continued a 10 percent rating for post-operative residuals of torn ligaments and cartilage of the right knee; and denied entitlement to TDIU. In a December 2000 notice of disagreement, the Veteran asserted that a 50 percent schedular rating was warranted for his traumatic arthritis of the right knee.  A February 2002 decision continued the assigned 40 percent rating for traumatic arthritis and "restored" a 20 percent rating for post-operative residuals of torn ligaments and cartilage of the right knee, effective November 21, 1967. 

Relevant to the Veteran's traumatic arthritis of the right knee, as he has been assigned staged ratings during the course of appeal, the Board has characterized this issue as shown on the first page of the decision.  Fenderson v. West, 12 Vet. App. 119(1999); Hart v. Mansfield, 21 Vet. App. 505(2007).  Moreover, the Board notes that the Veteran, in his hearing testimony and documents of record, has argued that there has been clear and unmistakable error (CUE) in decisions that have assigned the effective dates for his disability ratings.  Specifically, he has alleged that, due to inadequate VA examinations, he was not assigned a combined 60 percent rating for his right knee disabilities until August 7, 2000.  Rather, he contends, he should be assigned such a rating prior to such date.  However, as the Veteran filed his claim for an increased rating in December 1994, and the current ratings assigned to his right knee post-operative residuals and traumatic arthritis, as reflected on the first page of the decision, are before the Board for consideration, there is no final decision relevant to these issues in which to allege CUE. 

The Board also observes that, in an August 2002 rating decision, the RO established service connection for a right knee scar and assigned a noncompensable rating effective from November 21, 1967.  The Veteran expressed disagreement with the assigned rating for this scar and, in a May 2003 rating decision, the RO granted an increased 10 percent rating effective from December 7, 1994.  It was noted that the rating represented the maximum schedular rating possible for this disability and that the award was a complete grant of the benefit sought on appeal.  A combined 60 percent rating for all of the Veteran's right leg disabilities has been assigned effective from August 7, 2000. 

In a May 2006 decision, the Board denied increased ratings for the Veteran's service-connected right knee disabilities and remanded the issue of entitlement to a TDIU for further development.  Thereafter, the Veteran appealed the Board's denial of his increased rating claims to the Court.  In December 2007, the Court issued a Memorandum Decision vacating and remanding the Veteran's increased rating claims for readjudication based on the Board's misapplication of 38 C.F.R. § 3.321(b)(1) governing extra-schedular ratings.  Therefore, in January 2009, the Board remanded such increased rating claims as well as the Veteran's claim for a TDIU for additional development.  

The Veteran's claims were returned to the Board in June 2010, at which time it was determined that the development requested by the January 2009 remand had not been completed.  In particular, it was noted that the Veteran's claims had not been afforded extraschedular consideration, as directed by the January 2009 remand.  This has now been accomplished, and in fact the Appeals Management Center (AMC) forwarded the Veteran's claims to the Director of the Compensation Service of the Veterans Benefits Administration for extra-schedular consideration.  The Director determined that extra-schedular consideration was not appropriate for any of the Veteran's claims.  The appeals have now been forwarded to the Board for further review. 

In August 1995 and November 2004, the Veteran testified before Decision Review Officers sitting at the RO and, in March 2006, he testified at a video-conference hearing before the undersigned Veterans Law Judge. Copies of the transcripts from all the hearings are of record.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of right knee torn ligaments and cartilage repair are presently manifested by subjective complaints of instability with swelling four to six times per month and locking three to four times per month, without any probative evidence of severe recurrent subluxation, severe lateral instability, or dislocated semilunar cartilage. 

2.  Prior to June 19, 1998, the Veteran retained full extension, without limitation of extension to 15 degrees or limitation of flexion to 30 degrees even with consideration of additional impairment due pain, weakness, incoordination or fatigability.  

3.   There is no evidence of limitation of extension to at least 20 degrees or limitation of flexion to at least 15 degrees between June 19, 1998 and April 4, 2000, with no additional limitation of range of motion due to pain, fatigue, weakness, or lack of endurance.

4.  The April 4, 2000 private examiner measured the Veteran's extension to 20 degrees in both a sitting and supine position, without any additional range of motion limited as a result of pain, fatigue, weakness, or lack of endurance.

5.  From August 7, 2000, the Veteran's service-connected traumatic arthritis of the right knee is manifested by right leg range of motion from 0 to 110 degrees with evidence during symptom flare-ups of extension limited to 30 degrees, but without any additional range of motion limited as a result of pain, fatigue, weakness, or lack of endurance. 

6.  The Veteran is presently receiving the maximum 60 percent combined rating possible for his right knee disabilities. 

7.  The Veteran's service connected disabilities include traumatic arthritis of the right knee, evaluated as 40 percent disabling; post-operative residuals of repair of torn ligaments and cartilage of the right knee, evaluated as 20 percent disabling; and a scar of the right knee, evaluated as 10 percent disabling.  The combined evaluation is 60 percent, which is considered to be a single disability as they each involve one of the lower extremities and each result from a single etiology or accident. 

8.  The Veteran failed to report for a VA examination scheduled to determine whether or not his service connected right knee disability renders him unemployable. 

9.  The Veteran's service connected disabilities by themselves due not prevent him from securing or following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the residuals of right knee torn ligaments and cartilage repair is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011). 

2.  A rating in excess of 10 percent for traumatic arthritis of the right knee prior to June 19, 1998 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011). 

3.  A rating in excess of 20 percent for traumatic arthritis of the right knee from June 19, 1998 to April 4, 2000 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

4.  As of April 4, 2000, entitlement to a 30 percent rating, but no more, for traumatic arthritis of the right knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).

5.  A rating in excess of 40 percent for traumatic arthritis of the right knee from August 7, 2000 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011). 

6.  A combined rating in excess of 60 percent after August 7, 2000 for the Veteran's right knee disabilities is prohibited by law.  38 C.F.R. § 4.68 (2011). 

7.  The criteria for a total rating based in individual unemployability due to service connected disabilities have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.341, 4.16, 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran's claims were submitted and initially considered prior to the enactment of the VCAA.  Therefore, it was impossible to provide him with the required notice prior to the initial adjudication.  

Nevertheless, the Veteran was provided with VCAA letters in June 2006 and April 2009 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The Veteran has had ample opportunity to respond to these letters, and has done so.  His claims have since been readjudicated.  The Board concludes that the duty to notify has been met.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations of his right knee.  The Veteran was also scheduled for an examination in order to determine whether or not his service connected disabilities rendered him unemployable but failed to report.  He has now contacted VA on several occasions to state that he will not report for any additional examinations.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

Service medical records show the Veteran underwent surgical repair of the right knee in November 1966 with involvement of the medial collateral ligament and medial meniscectomy.  An examination in August 1967 revealed more than moderate instability and range of motion from 0 to 120 degrees.  X-rays of the right knee showed diffuse demineralization of bone, apparently due to disuse, and stress films revealed an opening of the medial joint space confirming a valgus instability.  The diagnosis was right knee instability. 

Service connection was established for the residuals of right knee torn ligaments and cartilage repair with traumatic arthritis in an April 1968 rating decision.  A 10 percent rating was assigned effective from November 21, 1967, under the criteria for Diagnostic Code 5257. 

In November 1994, the Veteran requested entitlement to an increased rating for his right knee disability.  He complained of constant pain, an inability to squat, severe pain when climbing stairs, instability and falls without warning, constant clicking and grinding, occasional swelling, and limited mobility. 

VA treatment reports dated in May 1995 noted physical examination of the right knee revealed minimal effusion and medial joint line tenderness.  Range of motion was from 0 to 135 degrees. 

VA examination in May 1995 noted the Veteran's right knee was mildly tender, but not swollen.  The patella was mobile.  Examination revealed extension to 180 degree (full or 0 degrees by VA rating standards) and flexion to 100 degrees. There was evidence of medial lateral collateral laxity.  The diagnosis was post-operative right knee with degenerative joint disease and medial collateral laxity.  X-rays revealed minimal osteophyte formation at the margins of the joint with no definite bone abnormality or joint effusion. 

Private medical records dated in July 1995 noted the Veteran had a right antalgic gait pattern secondary to right knee pain.  Examination revealed right quadriceps atrophy, patellofemoral crepitation, tenderness over the medial femoral condyle, and a positive patellar grind.  There was no evidence of synovitis, warmth, effusion, or laxity.  McMurray's testing was equivocal and patellar apprehension testing was negative.  It was noted that at some point in the future the Veteran would require total knee arthroplasty. 

In statements and personal hearing testimony provided in August 1995 the Veteran asserted the assigned 10 percent rating did not adequately consider the extent of his pain.  He reiterated his claims of constant pain, weakness, and instability.  He reported he was no longer working, but that his knee disorder had affected his previous employment as an owner of a retail food market. 

VA treatment reports dated in August 1995 noted range of motion from 0 to 120 degrees with some ligamentous laxity to the medial collateral ligament.  Records show a September 1995 magnetic resonance imaging (MRI) scan revealed no evidence of any definite pathology.  A November 1995 report noted a normal gait and alignment and a full range of motion with no evidence of effusion.  There was medial joint line tenderness, but the knee was stable with negative drawer and Lachman's signs.  The patella was mobile.  There was patellofemoral popping with flexion, a positive grind test, and right quadriceps atrophy.  The diagnosis was patellofemoral laxity. 

Private medical records show an August 1996 MRI revealed a tear to the posterior horn of the medial and lateral meniscus.  In correspondence dated in June 1998 the Veteran asserted that a 20 percent rating was warranted for his knee disability. 

On VA examination in June 1998 the Veteran complained of pain, swelling, and stiffness in the right knee joint.  He stated there were occasions when his knee would lock and tended to give out on him.  The examiner noted there was evidence of crepitus, but no evidence of effusion, swelling, tenderness, laxity, subluxation, or patella grind.  On passive range of motion studies there was a residual extension deficit of 15 degrees and painless flexion from 15 to 90 degrees.  The restriction of motion was due to pain, but repetitive motions did not cause easy fatigability.  There was no evidence of incoordination.  The diagnosis was traumatic arthritis of the right knee joint.  It was noted the joint was prone to exacerbation on flare-up. 

Private medical reports associated with the Veteran's claim for Social Security Administration (SSA) disability benefits include an April 4, 2000 examination report providing a diagnosis of post-traumatic arthritis of the right knee.  It was noted there was generalized tenderness to palpation of the right knee joint with some medial joint instability.  Range of motion in the sitting position was from 20 to 90 degrees and from 20 to 50 degrees in the supine position.  There was some discomfort during range of motion studies.  Right knee muscle strength was 4- and decreased because of pain.  Records also show the Veteran sustained severe back injuries in a 1992 motor vehicle accident and that he had developed right lower extremity radiculopathy. 

On VA examination in September 2000 the Veteran complained of constant right knee pain aggravated by walking, stooping, lifting any objects, or weight bearing.  The examiner noted chronic boggy swelling and tenderness to the medial and lateral compartments.  There was a 30 degree residual extension deficit and flexion was from 30 to 70 degrees.  There was no evidence of easy fatigability, incoordination, weakened motion, additional loss of range of motion, instability, or subluxation.  The diagnosis was degenerative arthritis of the right knee joint.  The examiner stated that it was impossible to determine any additional loss of range of motion during flare-ups. 

In private medical correspondence dated in March 2002 J.P.B., D.O, the Veteran's family physician, stated the Veteran was unable to perform any duties of his past occupations as a plumber and grocery store clerk because of his right knee injury. 

The Veteran reiterated his claims for an increased rating at a personal hearing in November 2004.  He also summarized the medical evidence of record and stated the reports demonstrated that a higher rating was warranted because of pain. 

On VA examination in June 2005 the Veteran complained of mild to moderate constant right knee pain with stiffness and instability.  He stated he experienced swelling of the right knee four to six times per month and locking three to four times per month.  He reported the disorder was worse in cold, damp weather and with prolonged standing, walking more than a half an hour, and climbing stairs.  He stated he had previously worked as a plumber for 15 years and that he had been the owner of a grocery store for 11 years before he stopped working in 1991 due to increasing right knee pain. 

The examiner noted the Veteran presented in mild to moderate distress due to right knee pain with an antalgic gait.  He used a cane for assistance in ambulation, but did not wear a knee brace because he felt it was not helpful.  There was mild swelling to the right knee, but no erythema.  McMurray's testing was positive, but drawer testing was negative.  There was crepitus on palpation.  On active and passive range of motion testing using a goniometer there was full extension and pain starting on flexion at 110 degrees.  There was no additional limitation of motion with repetitive use due to pain, fatigue, weakness, or lack of endurance.  Motor strength of the right knee was 3/5.  There were no clinical signs of atrophy.  The diagnosis was right knee strain status post surgery with a history of a severed medial collateral ligament and meniscal damage.  It was noted that arthritis was shown by X-ray examination. 

At his personal hearing in March 2006 the Veteran asserted, in essence, that the present ratings for his right knee disabilities did not adequately consider his pain and dysfunction during flare-ups.  He stated he experienced flare-ups no less than three times per week and sometimes up to five times per week.  He reported that he experienced constant pain and that all motion of the knee was painful. 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited. 38 C.F.R. § 4.14. 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

The Rating Schedule provides that traumatic and degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such a swelling, muscle spasm, or satisfactory evidence of painful motion, but in the absence of limitation of motion a compensable rating for degenerative arthritis can be assigned when there is X-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups (10 percent), or X-ray evidence of the same with occasional incapacitating exacerbations (20 percent).  Id.  

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

A disability of the musculoskeletal system is primarily the inability, due to damage or infection, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Such functional loss may be due to the absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation or other pathology or it may be due to pain, supported by adequate pathology and evidenced by visible behavior.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

Disability of the joints involving excursion of movements in different planes involves inquires as to the following: (a) less movement than normal (due to ankylosis, adhesions, contracted scars), (b) more movement than normal (flail joint, nonunion, relaxation of ligaments); (c) weakened movement (due to muscle, nerve, or tendon injury), (d) excess fatigability, (e) incoordination, (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability, disturbance of locomotion, interference with standing and weight bearing are related considerations.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of the opposite undamaged joint. 38 C.F.R. § 4.59. 

The Rating Schedule provides compensable ratings for limitation of flexion of the leg when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260. Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II. 

The Rating Schedule also provides ratings for impairment of the knee when there is evidence of slight (10 percent), moderate (20 percent), or severe (30 percent) recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 5258. 

VA General Counsel precedent opinion has held that a separate rating under Code 5010 for traumatic arthritis was permitted when a veteran who was rated under Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of right knee torn ligaments and cartilage repair are presently manifested by subjective complaints of instability with swelling four to six times per month and locking three to four times per month.  There is no objective medical evidence or other probative lay evidence of severe recurrent subluxation, severe lateral instability, or dislocated semilunar cartilage as to warrant any higher or separate ratings under Diagnostic Codes 5257 or 5258.  Therefore, a rating in excess of 20 percent for the residuals of right knee torn ligaments and cartilage repair is not warranted. 

For the period prior to June 19, 1998, the Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee.  The Veteran had full extension on all examinations conducted prior to this date.  At no point prior to this date did the Veteran have limitation of extension to 15 degrees or limitation of flexion to 30 degrees even with consideration of additional impairment due pain, weakness, incoordination or fatigability.  The objective evidence does not show entitlement to an evaluation in excess of 10 percent prior to June 19, 1998.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Codes 5260, 5261.  

Similarly, the evidence does not show the impairment required for an evaluation in excess of 20 percent rating between June 19, 1998 and April 4, 2000.  There is simply no evidence of limitation of extension to at least 20 degrees or limitation of flexion to at least 15 degrees during this period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Codes 5260, 5261.

However, the Board finds that the evidence does show entitlement to a 30 percent rating for traumatic arthritis of the right knee during the period of April 4, 2000 to August 7, 2000.  The April 4, 2000 private examiner measured the Veteran's extension to 20 degrees in both a sitting and supine position.  Limitation of extension to 20 degrees warrants a 30 percent rating, but no more.  Entitlement to an evaluation in excess of 30 percent has been considered, but there is no evidence of limitation of extension to the 30 degrees required for a higher rating during this period, and a 30 degree evaluation is the highest available under the rating criteria for limitation of flexion.  There is no evidence of additional limitations due to pain, weakness, fatigability or incoordination during this period.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, Codes 5260, 5261.

Finally, as of the period beginning August 7, 2000, the Board also finds that the Veteran's service-connected traumatic arthritis of the right knee is presently manifested by right leg range of motion from 0 to 110 degrees.  The June 2005 VA examiner also noted there was no additional range of motion limitation as a result of pain, fatigue, weakness, or lack of endurance.  The September 2000 VA examination, however, include findings of greater limitations of right lower extremity extension and flexion which the Board finds demonstrate the extent of disability during symptom flare-ups.  Although there is a broad difference in the reported range of motion studies of record, the Veteran has stated that his flare-ups occur quite frequently which would explain this apparent discrepancy. 

Even assuming, however, that these findings demonstrate greater disability during flare-ups there is no evidence of flexion limited to 45 degrees, including as a result of pain or dysfunction, to warrant entitlement to a separate 10 percent rating.  There is also no evidence of extension limited to 45 degrees as to warrant a rating in excess of the presently assigned 40 percent rating for traumatic arthritis of the right knee.  Therefore, the claim for any higher or separate ratings for the service-connected right knee disabilities on appeal under Diagnostic Codes 5010, 5260, or 5261 must be denied. 

The Board also notes VA regulations provide that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed (the amputation rule).  See 38 C.F.R. § 4.68 (2005).  For example, the combined evaluations for disabilities at the knee shall not exceed the 60 percent evaluation under DC 5163.  The 60 percent rating may be further combined with ratings for disabilities above the knee but not to exceed the thigh amputation elective level. 

A review of the record reveals that in a February 2002 rating decision the RO continued a 40 percent rating for traumatic arthritis of the right knee under diagnostic codes 5010-5261 effective from August 7, 2000, and "restored" a 20 percent rating for post-operative residuals of right knee torn ligaments and cartilage repair under diagnostic code 5257 effective from November 21, 1967.  A May 2003 rating decision granted entitlement to an increased 10 percent rating for a right knee scar and assigned a 60 percent combined service-connected disability rating for right lower extremity disabilities effective from August 7, 2000. 

The Board finds the Veteran is presently receiving the maximum 60 percent combined rating possible for his right knee disabilities.  VA regulations under 38 C.F.R. § 4.68 specifically preclude the assignment of any ratings which when combined would be in excess of 60 percent for right lower extremity (at knee level including the middle or lower third of the thigh) disabilities. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the preponderance of the evidence is against the Veteran's claims. 

Finally, the Board had considered entitlement to an extraschedular evaluation, but finds that one is not merited in this case.  At this juncture, the Board notes entitlement to an extraschedular evaluation for the knee disabilities was denied in a February 2012 memorandum from the Director of the Compensation Service for the Veterans Benefits Administration.  

The Board agrees with the February 2012 memorandum from the Director, and finds that the record does not reflect that the Veteran's right knee disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  In doing so, the Board has specifically considered whether or not the knee disabilities together warrant an extraschedular evaluation as directed by the December 2007 Court decision, and not whether extraschedular consideration can be proven by each service connected disability alone.  See 38 C.F.R. § 3.321(b)(1).  

An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The Board finds that the rating criteria to evaluate the Veteran's service-connected right knee disabilities reasonably describe his disability level and symptomatology.  The criteria, which are discussed above, are found at 38 C.F.R. § 4.71a, Codes 5257, 5258, 5260 and 5261.  These include limitation of motion, subluxation and instability, and locking.  Additional limitations due to pain, weakness, fatigability, or incoordination are also considered in concert with the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes that the Veteran has not reported and the evidence does not show any symptoms which are not contemplated by these scheduler criteria.  Therefore, these criteria are adequate to evaluate the Veteran's knee disabilities.  It is then unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.

However, even if, for the sake of argument, the Board were to determine that the scheduler criteria were not adequate, it is noted that there is no evidence of frequent periods of hospitalization due to the right knee.  Furthermore, the Veteran has not been employed since 1991, and has previously indicated this was primarily due to his nonservice connected back disability.  The SSA disability decisions have clearly indicated that the primary reason for his disability benefits is his back disability.  The Board notes that not even the 2004 statement from his private doctor attributes the Veteran's inability to work solely to his knee disabilities.  Therefore, there is no evidence of marked interference with his employment and such is not shown by the evidence of record.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular evaluation is required.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran contends that his service connected disabilities render him unable to work.  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  In such cases, the claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim based on individual unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such a veteran.  See 38 C.F.R. §§ 4.1, 4.15.  In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). 

As previously discussed, the Veteran's service connected disabilities include traumatic arthritis of the right knee, evaluated as 40 percent disabling; and post-operative residuals of repair of torn ligaments and cartilage of the right knee, evaluated as 20 percent disabling.  Service connection has also been established for a scar of the right knee, evaluated as 10 percent disabling.  The combined evaluation is 60 percent.  For the purposes of consideration for TDIU, this is considered to be a single disability, as his disabilities each involve one of the Veteran's lower extremities, and as his disabilities all arise from a common etiology or single accident.  See 38 C.F.R. § 4.16(a)(1)(2).  Therefore, the Veteran is considered to have a single 60 disability evaluated as 60 percent disabling, and the scheduler criteria for consideration for TDIU have been met.  The Board must next determine whether or not the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disability.  

After careful consideration of the evidence, the Board finds that the Veteran is not entitled to TDIU.  

There are two reasons for the decision of the Board.  First, the Veteran failed to report for an examination of his right knee that was scheduled in order to assess whether or not this disability renders him unemployable.  The Veteran has notified VA that as he has already been examined on several occasions, he will not submit to further examinations.  However, as noted in the January 2009 Board remand, the purpose for scheduling a new examination of the right knee was so it could "include an opinion as to the impact on employment".  None of the previous private or VA examinations contains an opinion as to whether or not the Veteran's right knee disability, by itself, would render the Veteran unemployable.  As this is the decisive question in the Veteran's claim for TDIU, the Board was required to make an attempt to obtain the opinion.  When a Veteran fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

However, even if the Board were to consider the Veteran's claim on the evidence of record, this evidence fails to show that he is rendered unemployable solely due to his service connected right knee disabilities.  Instead, the primary reason for his unemployability is a nonservice connected back disability.  

The evidence shows that the Veteran has a high school education.  He was employed for many years as a plumber.  Afterwards, he was the part owner of a corner grocery store.  The Veteran has not worked since November 1991.  

The record includes an August 1992 private examination conducted in conjunction with the Veteran's claim for SSA disability benefits.  It was noted that he was seeking disability on the basis of tinnitus, knee problems, and back problems.  A May 1993 letter from another private doctor states that it is the Veteran's back disability that prevents him from returning to his previous occupations of plumber and grocery store owner.  The knee disability is not mentioned.  On the basis of these examinations and other evidence, an April 1994 SSA decision determined that the Veteran was entitled to a period of disability.  The decision noted that the Veteran had stopped work in November 1991 due to a severe back disability.  The decision attributed the Veteran's right leg pain to his back disability.  At the end of the decision, the only disability listed among the findings was his back disability.  The right knee disability was not mentioned in relation to the ultimate conclusion that the Veteran was disabled.   

Similarly, when the Veteran was reevaluated by SSA in April 2000 in order to determine if he remained disabled, there is a three paragraph conclusion which found that he continues to be disabled.  Most of this report once again concerns the Veteran's back disability.  Only a single sentence notes that the Veteran also has a meniscus tear with tenderness and reduced range of motion of the right knee.  This is insufficient to show that the right knee alone would render the Veteran unemployable.  

In a March 2002 letter from the Dr. J.P.B., he states that the Veteran's right knee injury left him unable to perform any of the duties of his past occupation as a plumber or grocery store clerk.  

A February 2004 letter from Dr. J.P.B. states that due to an exacerbation of back and knee conditions, the Veteran was unable to continue attendance at community college.  An October 2004 VA form completed by Dr. J.P.B. as part of the Veteran's Vocational Rehabilitation program states that the continuous pain and immobility in the Veteran's right knee and spine, along with the effects of medication and lack of sleep, prevent the Veteran from attending school and employment.  The doctor checked a box on the form stating that the Veteran was unemployable. 

The Board finds that the evidence does not show that the Veteran is unemployable solely due to his service connected right knee disabilities.  The SSA records clearly show that in fact the primary if not the sole reason that he was initially awarded disability benefits was his nonservice connected back disability.  Furthermore, these SSA records also show that the back disability is the primary factor in his continued receipt of disability benefits.  The statements from the Veteran's private doctor are insufficient to show that the Veteran is unemployable solely due to his service connected disabilities.  While the March 2002 letter states that the Veteran's right knee disability prevented him from returning to his previous occupations, this does not equate to unemployability.  In fact, it was apparently felt that the Veteran could be retrained for employment in a different occupation even with his right knee disabilities.  However, the subsequent letters from the private doctor clearly show that it is the nonservice connected back disability and right knee disabilities acting together that prevents the Veteran from completing his Vocational Rehabilitation training and makes him unemployable.  

The evidence is devoid of any competent medical opinion that states the Veteran is unemployable solely by reason of his service connected disabilities.  The Veteran failed to a report and has made clear his refusal to report for a VA examination intended to obtain such an opinion, which may have potentially been helpful to his claim.  The preponderance of the evidence is against the Veteran's claim, and entitlement to TDIU is not warranted.  

At this juncture, the Board notes that as the Veteran meets the scheduler criteria for TDIU consideration, there is no basis to consider the claim for TDIU on an extraschedular basis.  The decisive question of whether or not the Veteran is unemployable solely due to service connected disabilities is the same for both scheduler and extraschedular consideration.  

Nevertheless, the Board notes that the claim for TDIU has already been referred to the Director of the Compensation Service for extraschedular consideration, but this was denied in February 2012 on the basis that there was no evidence the Veteran is unemployable solely due to his service connected right knee disabilities.  For the reasons and bases already provided, the Board agrees with the February 2012 decision.  


ORDER

Entitlement to a rating in excess of 20 percent for the residuals of right knee torn ligaments and cartilage repair is denied. 

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the right knee for the period prior to June 19, 1998 is denied.  

Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right knee for the period from June 19, 1998, to April 4, 2000 is denied.  

Entitlement to a 30 percent rating for traumatic arthritis of the right knee from April 4, 2000 to August 6, 2000 is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 40 percent for traumatic arthritis of the right knee from August 7, 2000 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


